Title: From Thomas Jefferson to John Hylton, 15 June 1792
From: Jefferson, Thomas
To: Hylton, John



Sir
Philadelphia June 15. 1792.

I have duly recieved your favor of Apr. 13. and am as much concerned at the want of success in your affairs which renders you desirous of engaging in other business, as that it is not in my power at present to propose any to you. I am at this time furnished with a very good manager in Bedford, and another in Albemarle. The last is now in the first year of my employment, but having been all his life in the neighborhood, leaves no doubt of his qualifications. I hope however that with your industry and integrity you will have no difficulty to find the kind of employment you wish to engage in and am with sincere wishes for your prosperity, Sir Your most obedt. humble servt

Th: Jefferson

